DETAILED ACTION
This action is a response to communication filed November 17th, 2020.
Claims 1-20 are pending in this application.  Claim 1 is currently amended, and claims 2-20 are newly presented, via Preliminary Amendments filed on January 29th, 2021.
This application is a continuation of application nos. 15/374,492, filed on December 9th, 2016, which has matures into patent no. 10,873,501.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Application no. 10,873,501.

Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to receive an event message indicative of whether a second node successfully performed the action.

Instant Application
Reference Application 17/392,631
Claims 1, 8, and 15
Claims 1, 8, and 15
Claims 2, 9, and 16
Claims 1, 8, and 15
Claims 3, 10, and 17
Claims 4, 11, and 18

Claims 1, 8, and 15
Claims 5, 12, and 19
Claims 6, 13, and 20
Claims 6, 13, and 20
Claims 7 and 14
Claims 7 and 14
Claims 7 and 14



Claim Interpretation
The tangible computer readable medium recited in claims 8-14 is being interpreted as a non-transitory computer readable medium, as described in paragraph [0075] of the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fu et al (U.S. Patent Publication no. 2017/0257432, hereinafter Fu).

With respect to claims 1, 8, and 15, Fu discloses a node change event server of a first node of a cluster of nodes (paragraph [0058], lines 9-15), the node change event server, tangible computer readable storage medium, and method comprising: 
an event reporter (paragraph [0121], lines 13-22, process the event and report status back to the system manager) to, in response to a node change event for the first node, transmit a node change completion event to report completion); and 
an event listener to receive an event reporting message from the second node (paragraph [0098], lines 1-3, Event Listener 231-1), the event reporting message indicative of whether the second node successfully performed the at least one action (paragraph [0098], lines 4-7, receiving an indication that one or more events are ready for execution).

With respect to claims 2, 9, and 16, Fu discloses the node change event server of claim 1, wherein the event reporter is to transmit the node change event message to the second node to cause the second node to execute a script to perform the at least one action to reconfigure the service supported by the second node (paragraph [0090], lines 13-23).

With respect to claims 3, 10, and 17, Fu discloses the node change event server of claim 1, wherein the node change event message includes a node change event type that includes at least one of adding the first node to the cluster of nodes (paragraph [0049], lines 1-7), removing the first node from the cluster of nodes (paragraph [0049], lines 1-7), or promoting the first node to lead node.

With respect to claims 4, 11, and 18, Fu discloses the node change event server of claim 3, wherein the node change event message is a first node change event message, the node change event type is a first node change event type (paragraph [0090], lines 1-5, actions associated with each event), the at least one action is at least one first action and the event reporter is to, in response to a second node change event for the first node, transmit a second node change event message to the second node (paragraph [0091], lines 5-13), the second node change event message including a second 

With respect to claims 5, 12, and 19, Fu discloses the node change event server of claim 1, wherein the node change event message is to trigger the second node to at least one of shut down the service (paragraph [0124]), reconfigure the service (paragraph [0143]), or restart the service (paragraph [0143]).

With respect to claims 6, 13, and 20, Fu discloses the node change event server of claim 1, wherein the event reporting message indicates at least one of an identify of the second node (paragraph [0097]), the service affected by the node change event (paragraph [0093]), or which of a set of scripts were executed in response to the node change event message (paragraph [0093]).

With respect to claims 7 and 14, Fu discloses the node change event server of claim 1, wherein the event reporter is to transmit the node change event message to the second node in response to a signal received from a cluster management tool (paragraph [0173]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Acar			Patent no.	11,038,986
Du			Pat. Pub.	2015/0301849
Atlas			Pat. Pub.	2018/0027049
Vully			Pat. Pub.	2017/0235587
Muniswammy		Patent no.	9,489,443
Ramachandra		Pat. Pub.	2016/0210172
Garg			Pat. Pub.	2016/0028587
Coatney		Pat. Pub.	2014/0047263
Barbee			Pat. Pub.	2014/0007092
Kambatla		Patent no.	11,099,892
Emelyanov		Patent no.	10,185,597
Weiner			Patent no.	10,284,381
Breitgand		Pat. Pub.	2014/0082612
Lee			Pat. Pub.	2021/0382800
Boss			Patent no.	9,280,392
Madhu			Pat. Pub.	2016/0048408
Ananthanarayanan	Pat. Pub.	20140149492
McNamee		Pat. Pub.	2017/0104609

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





1/21/22
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457